Citation Nr: 1121099	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  98-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for a disability manifested by jaundice, including hepatitis and cirrhosis of the liver.

2.  Entitlement to service connection for a liver disorder, classified as Gilbert's syndrome/disease with hyperbilirubinemia.

3.  Entitlement to service connection for a disability manifested by dizziness or fatigue.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for the disabilities at issue.

This case has an involved procedural history.  In pertinent part, by decision dated April 2008, the Board denied the claims for service connection for a disability manifested by jaundice, including hepatitis and cirrhosis of the liver, a chronic liver disorder, classified as Gilbert's syndrome/disease with hyperbilirubinemia and a disability manifested by dizziness and fatigue.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by decision in April 2009, vacated the Board's April 2008 determination.  In September 2009, the Board remanded the claim to ensure due process and to obtain additional medical evidence.  The case is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2009 decision, the Court found that in the April 2008 decision, the Board (1) failed to consider if the Veteran had the claimed disabilities at any time from when he first filed his initial claim; (2) failed to give adequate reasons and bases for concluding that there had been compliance with the duty to notify prescribed by 38 U.S.C.A. § 5103(a) (West 2002).

The Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, including cirrhosis of the liver may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In that case, the Court concluded that the Board had found that a psychiatric disorder, not currently shown but shown in the past, was due at least in part to the Veteran's service.  Thus, it was concluded that a staged rating was in order.

In this case, the service treatment records do not document any complaints, findings or diagnoses pertaining to a chronic liver disorder, including jaundice, hepatitis, cirrhosis, Gilbert's syndrome, hyperbilirubinemia or any chronic disability manifested by dizziness or fatigue.  However, post service treatment records do document treatment for a liver disorder, including diagnoses of hepatitis, Gilbert's syndrome, cirrhosis and various other noted liver abnormalities.  In an August 2004 VA examination, the Veteran was diagnosed with non specific hepatitis by liver biopsy and vertigo/dizziness.  The examiner opined that it was more likely than not that the Veteran got hepatitis B while in service; however, the Veteran did not have any current manifestations of a liver disorder.  The examiner also opined that the Veteran's episodic dizziness/vertigo was as likely as not related to the Veteran's liver disease.

An October 2004 addendum opinion clarified that the Veteran had hepatitis B but no longer had active disease and did not have any residual liver disease as a result.  The additional opinion explained that the Gilbert's disease was congenital, existing prior to the Veteran's military service and not aggravated by service.  Finally, the opinion that the dizziness was likely related to hepatitis was an error in dictation and should have read dizziness was not related to the Veteran's hepatitis.

A May 2005 VA examination report found that the Veteran did have hepatitis B in the past but presently had no active hepatitis B infection.  Further, the Veteran was not jaundiced and liver function tests were within normal limits and inconsistent with any previous history of Gilbert's disease.  Additionally, the Veteran did not have any dizziness/tinnitus related to his liver disease. An October 2005 VA examination confirmed these findings.

By letter dated June 22, 2010, the AMC wrote the Veteran and advised him he was going to be scheduled for a VA examination.  Such an examination was scheduled for June 30, 2010.  In May 2011, prior to a decision being promulgated, the Board received a letter from the Veteran in which he stated he had not received notice to report for the examination.  He has indicated a willingness to report.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate examinations to determine the nature, extent and likely etiology of the claimed disorders and to ascertain, whether any chronic pathology related to service was present at any time while the claim was open.  The examiner is requested to furnish an opinion as to whether the Veteran now has or had, at any time since 1979, manifestations of a chronic liver disorder, to include hepatitis, cirrhosis of the liver and Gilbert's syndrome or a disability manifested by dizziness or fatigue that at least as likely as not (e.g., a 50 percent or greater likelihood) had its clinical onset during his period of active service with continuity of symptoms since that time.  In this regard, the examiner should address the nature of the claimed disorders (i.e., whether such disorders are acute and transitory, chronic, or congenital).  A complete rationale should be given for all opinions.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above actions, the RO/AMC should review the evidence and determine whether the appellant's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


